—Order, Supreme Court, New York County (Myriam J. Altman, J.), entered on or about June 19, 1992, which, insofar as appealed *320from, denied plaintiff’s motion for summary judgment, unanimously modified, on the law, to grant summary judgment on the issue of liability, and otherwise affirmed, without costs.
The failure to secure the ladder on which plaintiff was standing against slippage by any means whatsoever constitutes a violation of Labor Law § 240 (1) as a matter of law, for which defendants are absolutely liable (Fernandez v MHP Land Assocs., 188 AD2d 417). The failure of any party to adduce a statement from plaintiff’s co-workers is no reason for denying plaintiff summary judgment, absent a showing, other than mere speculation, that a bona fide issue exists as to plaintiff’s credibility. Concur — Milonas, J. P., Ross, Asch and Rubin, JJ.